 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    NORMAN HALL,                                  1:19-cv-00125-LJO-SKO (PC)

12                       Plaintiff,                 ORDER ADOPTING FINDINGS AND
                                                    RECOMMENDATIONS AND DISMISSING
13           v.                                     ACTION

14    C. PFEIFFER, et al.,                          (Docs. 18, 19)

15                       Defendants.

16

17          Plaintiff Norman Hall is a state prisoner proceeding pro se and in forma pauperis in this
18   civil rights action pursuant to 42 U.S.C. § 1983. This matter was referred to a United States
19   Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On August 1, 2019, the Magistrate Judge issued a screening order finding that Plaintiff’s

21   complaint violates Rules 18 and 20 of the Federal Rules of Civil Procedure, and granting Plaintiff

22   leave to file a first amended complaint. (Doc. 18.) Plaintiff failed to file an amended complaint or

23   to otherwise respond to the Court’s order. On September 25, 2019, the Magistrate Judge issued

24   Findings and Recommendations to dismiss this action for violation of Rules 18 and 20. (Doc. 19.)

25   The Findings and Recommendations were served on Plaintiff the next day and allowed for

26   objections to be filed within 14 days. (Id.) More than the allowed time has passed, and Plaintiff

27   has not filed any objections.

28          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this Court has conducted a
 1   de novo review of this case. Having carefully reviewed the file, the Court finds the Findings and

 2   Recommendations to be supported by the record and proper analysis.

 3          Accordingly, IT IS HEREBY ORDERED that:

 4          1.      The Findings and Recommendations issued on September 25, 2019, (Doc. 19), are

 5                  ADOPTED in full; and

 6          2.      This action is DISMISSED for violation of Rules 18 and 20 of the Federal Rules

 7                  of Civil Procedure.

 8
     IT IS SO ORDERED.
 9

10      Dated:     October 21, 2019                        /s/ Lawrence J. O’Neill _____
                                                  UNITED STATES CHIEF DISTRICT JUDGE
11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28


                                                     2
